

116 HR 6687 IH: Pandemic Disaster Assistance Act of 2020
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6687IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Ocasio-Cortez introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide assistance to individuals affected by a pandemic, and for other purposes.1.Short titleThis Act may be cited as the Pandemic Disaster Assistance Act of 2020.2.Assistance for pandemicsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended—(1)in section 102(1) (42 U.S.C. 5122(1)), by inserting or pandemic after catastrophe;(2)in section 301 (42 U.S.C. 5141), by inserting or an emergency due to a pandemic after major disaster each place the term appears;(3)in section 408(e) (42 U.S.C. 5174(e)), by inserting or an emergency due to a pandemic after major disaster each place the term appears;(4)in section 410 (42 U.S.C. 5177)—(A)in subsection (a), by inserting or an emergency due to a pandemic after major disaster each place the term appears; and(B)by adding at the end the following:(c)Assistance during a pandemicIn the case of an emergency due to a pandemic—(1)assistance authorized under this section shall be made available to an individual regardless of whether the individual is entitled to any other unemployment compensation (as that term is defined in section 85(b) of the Internal Revenue Code of 1986); and(2)the minimum weekly benefit shall be 1.5 times the national average State unemployment compensation weekly benefit for the previous year.;(5)in section 412 (42 U.S.C. 5179)—(A)by inserting or an emergency due to a pandemic after major disaster each place the term appears;(B)in subsection (a) by inserting without regard to regular allotments after the reference to the Food and Nutrition Act; and(C)by adding at the end the following:(d)Assistance during a pandemicIn the case of an emergency due to a pandemic, for purposes of providing benefits under this section, the Secretary of Agriculture shall remove or delay the requirement of an in-person interview and if an interview occurs, provide an alternative to the in-person interview requirement for all applicants. Assistance shall be provided based on need and not lost provisions.; and(6)in section 502(a) (42 U.S.C. 5192(a))—(A)in paragraph (7), by striking and at the end;(B)in paragraph (8)(B), by striking the period at the end and inserting a semicolon; and(C)by adding at the end the following:(9)provide unemployment assistance in accordance with section 410; and(10)provide assistance in accordance with section 412..3.FundingProvided that there are hereby appropriated to the Secretary of Agriculture and Secretary of Labor such amounts as are necessary to carry out section 2(5) and section 2(4), respectively. Provided, that such amount is designated by the Congress as being for an emergency requirement pursuant to Section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.